Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a)
Claim 10 recites that the phosphorus atom-containing polymer compound “excludes monomers containing no phosphorus atoms”. As support, applicant points to paragraph 0043 (of the PGPub). However, while there is support to recite “….excludes styrene or MMA containing no phosphorus atoms” there is no support to broadly exclude all monomers having no phosphorus atoms. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes any monomer having no phosphorous atoms, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of monomers having no phosphorous atoms (with the exception of styrene and MMA), is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (US 2017/0158807 A1) in view of Jang et al. (US 2008/0242795 A1).
Regarding Claims 1-3, Yoshimoto discloses an epoxy resin composition comprising a polyfunctional biphenyl type epoxy resin which includes a mesogen 
Yoshimoto does not disclose the phosphorous-containing flame retardant being a phosphorous atom-containing polymer compound as claimed.
Jang ‘795 discloses a thermoplastic resin composition comprising a flameproof copolymer (Abstract) and phenolepoxy novolak resin (para 0037, line 8), wherein the flameproof copolymer comprises repeating units of a vinyl-containing phosphorous monomer such that represented by Chemical Formula 1 below

    PNG
    media_image1.png
    111
    268
    media_image1.png
    Greyscale

wherein R1 is hydrogen, R2 and R3
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshimoto to incorporate the teachings of Jang ‘795 to produce the epoxy resin composition of Yoshimoto further comprising the thermoplastic resin composition of Jang ‘795. Doing so would produce a composition with good flame retardancy and scratch resistance while maintaining mechanical properties.
Regarding Claim 4, Yoshimoto in view of Jang ‘795 discloses all the limitations of the present invention according to Claim 1 above. Yoshimoto further discloses a cured product of the epoxy resin composition (Abstract).
Regarding Claims 5 and 6, Yoshimoto in view of Jang ‘795 discloses all the limitations of the present invention according to Claim 1 above. Yoshimoto further discloses a resin sheet comprising the epoxy resin composition (para 0078, line 16) and discloses a buildup substrate comprising the cured epoxy resin composition (para 0099, lines 1-8).
Regarding Claim 7, Yoshimoto in view of Jang ‘795 discloses all the limitations of the present invention according to Claim 4 above. While there is no disclosure that the epoxy resin composition of Yoshimoto in view of Jang ‘795 meets the diffraction angle as presently claimed, given that Yoshimoto in view of Jang ‘795 discloses epoxy resin composition as presently claimed including 
Regarding Claim 8, Yoshimoto in view of Jang ‘795 discloses all the limitations of the present invention according to Claim 1 above. The flameproof copolymer of Jang ‘795 meets formula (4-1) of Claim 8 (paras 0017, 0019-0020).
Regarding Claim 9, Yoshimoto in view of Jang ‘795 discloses all the limitations of the present invention according to Claim 1 above. The flameproof copolymer of Jang ‘795 meets formula (9) of Claim 9 (paras 0017, 0019-0020).
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto in view of Jang et al. (US 2014/0346418).
Regarding Claims 8-9 and 11,
Yoshimoto does not disclose the phosphorous-containing flame retardant being a phosphorous atom-containing polymer compound as claimed.
Jang ‘418 discloses a flame retardant acrylic-based copolymer comprising a phosphorus-based (meth)acrylic monomer represented by Formula (1):

    PNG
    media_image2.png
    94
    296
    media_image2.png
    Greyscale

wherein R1 is hydrogen or a methyl group; n is an integer from 0 to 10; and R2 and R3 are each independently --O(CH2)qX, in which q is an integer from 0 to 3 and X is a C1 to C6 substituted or unsubstituted aliphatic hydrocarbon, a C5 to C20 substituted or unsubstituted alicyclic hydrocarbon, or a C6 to C20 substituted or unsubstituted aromatic hydrocarbon (paras 0011-0012). Jang ‘418 discloses the flame retardant acrylic copolymer has high refractivity and exhibits excellent flame retardancy and scratch resistance (Abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshimoto to incorporate the teachings of Jang ‘418 to produce the epoxy resin composition of Yoshimoto using the flame retardant acrylic copolymer of Jang ‘418 as the phosphorus-based flame retardant. Doing so would produce a composition with .
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto in view of Kan (JP 2007/091824 A).
Regarding Claims 8-10 and 12, Yoshimoto discloses an epoxy resin composition comprising a polyfunctional biphenyl type epoxy resin which includes a mesogen (Abstract; para 0011), aluminum oxide (para 0067, line 3) which according to the specification of the present invention is suitable as the thermally conductive filler having a thermal conductivity of 30 W/(m·K) or more (para 0045 of present specification), and a phosphorous-based flame retardant (para 0053, lines 1-2).
Yoshimoto does not disclose the phosphorous-containing flame retardant being a phosphorous atom-containing polymer compound as claimed.
Kan discloses a polydiphenylvinylphosphine oxide comprising monomers according to the formula (II):

    PNG
    media_image3.png
    104
    192
    media_image3.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshimoto to incorporate the teachings of Kan to produce the epoxy resin composition of Yoshimoto using the polydiphenylvinylphosphine oxide of Kan as the phosphorus-based flame retardant. Doing so would produce a composition with good flame retardancy and heat resistance. This compound meets the limitations according to Formula (1) in Claim 12, Formula (4-1) in Claim 8, and Formula (8) in Claim 9. The compound does not include monomers containing no phosphorus atom, and therefore meets the limitations of Claim 10.
Response to Arguments
In light of Applicant’s amendment to Claim 4, the 35 USC 112(b) rejection of Claim 7 is withdrawn.
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.
Applicant argues that Yoshimoto already discloses the use of organic phosphorus-based compounds without any suggestion that these flame retardants are unsuitable. Further, Jang 795’s flameproof copolymer includes a 
However, the combination is not stating that the specific organic phosphorus-based compounds disclosed by Yoshimoto are not desirable but rather, that the reference is not limited to the specific organic phosphorus-based compounds exemplified. Given that Yoshimoto broadly discloses the use of organic phosphorus-based compounds with no limitation on the types that can be used and given that Jang ‘795 discloses proper motivation for using the flameproof copolymer, the combination with Jang is proper. Additionally, there is no evidence that the (meth)acrylic monomers present in the copolymer of Jang ‘795 would negatively affect the flame retardance of Yoshimoto.
Applicant argues that the flameproof copolymer in Jang ‘795 is a main component with all the other components in the reference including the phosphorus based flameproofing agents (para 0040) being additives and therefore, when combining the references, one of ordinary skill in the art would have used Jang 795’s phosphorus based additive in Yoshimoto and not the copolymer.
However, Yoshimoto does not limit the type of organic phosphorus-based compounds that can be used and therefore, these compounds would encompass 
Applicant argues that the combination of Yoshimoto in view of Jang ‘795 could not have predicted the results obtained by using the phosphorus atom-containing polymer of the present invention, and points to the data in Tables 1 and 2 of the present specification.
However, the data in the present specification is not persuasive given that it is not commensurate in scope with the scope of the present claims. Specifically, the data uses the specific thermosetting resins 1,7-octadiene epoxide, Compound 1, 4,4’-Biphenol, and hydroquinone, specific flame retardants “Polymer type flame retardant” 1-5, and HCA-HQ-HS; and specific inorganic particles aluminum oxide, magnesium oxide, and boron nitride, while the claim broadly recites any thermosetting resin including a mesogen, any phosphorus atom-containing polymer compound formed as claimed, and any thermally conductive filler having a thermal conductivity of 30 W/(m-K). As set forth in MPEP 716.02(d), whether . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/BETHANY M MILLER/
 Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787